Citation Nr: 1012931	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial evaluation for a right 
eyebrow scar, evaluated as 10 percent disabling from 
November 30, 2006. 

2.  Entitlement to an initial compensable evaluation for 
service-connected left knee scar.  

3.  Entitlement to service connection for coronary artery 
disease (CAD), status-post coronary artery bypass grafting 
(claimed as a heart condition).  

4.  Entitlement to service connection for a brain aneurysm 
due to head injury.  

5.  Entitlement to service connection for memory loss due to 
head injury.  

6.  Entitlement to service connection for right ear hearing 
loss.  

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with substance abuse.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service in the Army from February 
1976 to March 1976, and in the Navy from March 1980 to 
January 1982.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  August 2007, and January, March and 
June 2008 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations 
on later filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  When an original 
rating is appealed, consideration must be given as to 
whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Inasmuch as the two scar rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized those issues as set forth on the title page.  

Additionally, in February 2009, the Court held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but 
rather must be considered a claim for any mental disability 
that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the 
claimant submits or that VA obtains in support of the claim.  
The Court found that such an appellant did not file a claim 
to receive benefits only for a particular diagnosis, but for 
the affliction (symptoms) his mental condition, whatever it 
is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At the Veteran's February 2008 VA examination, the examiner 
diagnosed him with a history of major depressive disorder.  
He did not indicate the etiology of the Veteran's major 
depressive disorder.  Since the Veteran has been diagnosed 
with major depressive disorder, and in light of the Court's 
holding in Clemons, the Board finds that a referral to the 
agency of original jurisdiction (AOJ) for the issue of 
service connection for an acquired psychiatric illness is 
necessary.

Additionally, although the Veteran has submitted evidence of 
medical disabilities, and made claims for the highest 
ratings possible, he has not submitted evidence of 
unemployability, nor has he claimed to be unemployable due 
to his scars; therefore, the question of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The Veteran's right eyebrow scar is one inch long, one 
quarter inch across at its widest, is not painful to touch, 
is slightly hypopigmented, is not elevated or depressed, and 
is not adherent to underlying tissue.  

2.  The Veteran's left knee scar is barely visible, measures 
approximately one cm. by one cm., and is flat, non-tender, 
and essentially the same color and texture as the 
surrounding skin.  

3.  The Veteran does not have coronary artery disease that 
is related to his military service.  

4.  The Veteran does not have a brain aneurysm that is 
related to his military service.  

5.  The Veteran does not have memory loss that is related to 
his military service.  

6.  The Veteran does not have right ear hearing loss that is 
related to his military service.  

7.  The Veteran does not have PTSD that is related to his 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right eyebrow scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.118, Diagnostic Codes 7800-7806 (2008).  

2.  The criteria for an initial compensable rating for a 
left knee scar have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.118, Diagnostic 
Codes 7800-7806 (2008).  

3.  The Veteran does not have coronary artery disease that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2009). 

4.  The Veteran does not have a brain aneurysm disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306.

5.  The Veteran does not have a memory loss disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

6.  The Veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).  

7.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309, 4.125(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Mayfield I), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
February, August and September 2007, and March and July 
2008.  Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.

Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  The Veteran 
was also apprised of the changes in the criteria for 
evaluating scar disabilities.

Regarding VA's duty to assist, the AOJ obtained the 
Veteran's service treatment record (STR) file and post-
service medical records, and secured examinations in 
furtherance of his claims.  

VA opinions with respect to the rating question issues on 
appeal were obtained in July 2007 and February 2008 for his 
right eyebrow scar, and in December 2007 for his left knee 
scar.  38 U.S.C.A. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case were adequate for rating purposes, as they consider all 
of the pertinent evidence of record, to include the 
statements of the appellant, and provide the medical 
information necessary to apply the appropriate rating 
criteria.   Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating question issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

With regards to his service connection claims, a VA opinion 
regarding right ear hearing loss was obtained in December 
2007, and a VA opinion regarding PTSD was obtained in 
February 2008.  38 C.F.R. § 3.159(c)(4).  Again, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr, supra.  Here, the Board finds that the 
December 2007 and February 2008 VA opinions obtained in this 
case were sufficient, as they were predicated on a full 
reading of the VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of 
record, the statements of the appellant, and provide 
explanations for the opinions stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues of service connection for right ear hearing loss and 
PTSD on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that medical opinions on the questions of 
service connection for coronary artery disease and brain 
aneurysm are not required because opinions are only 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, with regards to 
his coronary artery disease, there is no indication that is 
associated with his military service.  With regards to his 
brain aneurysm, there is no evidence of any diagnosis of 
that disability.  Regarding his memory loss, VA examinations 
credibly attributed it to his non-service connected PTSD.  
Therefore, a separate VA examination for his memory loss is 
not warranted.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

II.  Increase claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations, and on the ability to function under the 
ordinary conditions of daily life.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's two scar 
claims as claims for higher evaluations of original awards, 
effective from the date of award of service connection.  





A.  Right eyebrow scar

The Veteran's service-connected scar under the right eyebrow 
has been examined twice in the course of this claim.  A July 
2007 VA examiner found that the Veteran's right eyebrow scar 
was two cm. long, that it was well-healed and was not 
adherent to underlying tissue.  There was no muscle missing 
underneath the scar.  It was not lowered or raised when 
compared to surrounding tissue, and was the same color as 
surrounding tissue.  It was not disfiguring.  The Veteran 
reported that he had no problems with the scar and was not 
under any treatment for it.  The examiner reviewed the 
claims file.  A February 2008 examiner described the 
Veteran's right eyebrow scar as being one inch in length, 
and from two mm. to one quarter inch wide at its widest 
point.  The scar was described as not painful to touch, 
slightly hypopigmented, not elevated or depressed, and not 
adherent to underlying tissue.  Skin texture was reported to 
be regular, nonatrophic, not shiny or scaly, and not 
indurated or inflexible.  The Veteran denied any itching, 
pain, swelling, or scaling of the skin around the scar; in 
fact, he reported that the scar did not bother him anymore.  
The examiner's impression was that the Veteran had a scar 
above the right eye with no residuals.  

The Board observes that the applicable rating criteria for 
skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective in October 2008.  However, the October 2008 
revisions are applicable to applications for benefits 
received by VA on or after October 23, 2008. See 73 Fed. 
Reg. 54708 (September 23, 2008).  In this case the Veteran 
filed his claim in November 2006.  Therefore, only the pre-
October 2008 version of the schedular criteria is applicable 
in this case.

The Veteran's scar on the right eyebrow is rated utilizing 
the rating criteria found at Diagnostic Code 7800, burns or 
scars of the head, face, or neck; or other disfigurement of 
the head, face, or neck.  38 C.F.R. § 4.118.  A 10 percent 
rating is for application when there is one characteristic 
of disfigurement.  A 30 percent rating is for application 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 defines the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118.  They are:  (1) a 
scar five or more inches (13 or more cm) in length; (2) a 
scar at least one-quarter inch (0.6 cm) wide at the widest 
part; (3) surface contour of the scar elevated or depressed 
on palpation; (4) scar adherent to underlying tissue; (5) 
skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

Here, the only characteristic of disfigurement found on 
examination is the February 2008 finding that the scar is 
one-quarter inch wide at its widest point.  The Veteran's 
right eyebrow scar thus warrants the 10 percent rating 
currently assigned based on the one characteristic of 
disfigurement found.  However, the Veteran's right eyebrow 
scar does not warrant a higher, 30 percent, award because 
there is no visible or palpable tissue loss, no gross 
distortion or asymmetry of one feature or paired set of 
features, and only one characteristic of disfigurement.  

The Board has considered other diagnostic codes to determine 
if another code would provide a higher rating for this 
disability, but finds none.  Under the old rating criteria, 
Diagnostic Code 7801 and 7802 are not for application 
because those diagnostic codes apply to scars not on the 
head, face, or neck.  Diagnostic Codes 7803 and 7804 are 
inapt because the only rating available under either is 10 
percent, which is the currently rated level of disability.  
Diagnostic Codes 7806 through 7829 are not for application 
because they all deal with diseases of the skin, not scars.  
Diagnostic Code 7803 is inapt because it deals with scarring 
related to alopecia, not for scarring such as the Veteran's 
laceration-related scar.  Diagnostic Codes 7831-33 are inapt 
because they deal with skin disorders as opposed to scars.  

The Board thus finds that the Veteran's right eyebrow 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent, and that a 
higher rating is not warranted at any time during the 
pendency of this appeal.  

The Board has also considered whether the Veteran is 
entitled to an additional rating under any different 
diagnostic codes for separate and distinct manifestations 
attributable to the same injury.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).  In this case, the July 2007 examiner found that 
there was no muscle missing underneath the scar, and it was 
not adherent to underlying tissue.  At the February 2008 
examination, the Veteran denied any itching, pain, swelling, 
or scaling of the skin around the scar; rather, he reported 
that it did not bother him anymore.  There was no evidence 
of the scar being tender or unstable, which would support 
separate compensable ratings under Diagnostic Codes 7803 or 
7804.  Indeed, a review of the record, including the medical 
evidence and the Veteran's contentions, does not reveal that 
the Veteran has any separate and distinct manifestations 
attributable to his right eyebrow scar.  Neither VA examiner 
diagnosed the Veteran with any separate and distinct 
manifestations.  Accordingly, an additional rating is not 
warranted.

B.  Left knee scar

The Veteran's service-connected left knee scar was examined 
in December 2007.  The Veteran reported that his left knee 
buckled at least on a weekly basis, and that he had 
intermittent knee pain and swelling.  Examination showed no 
tenderness, swelling, erythema, increased warmth, or 
deformity.  The Veteran had painless motion, and x-rays were 
normal.  Negative Lachman's, Murray's and posterior drawer 
sign.  Medial and lateral ligaments were intact, and there 
was negative patellar grind.  The examiner described the 
Veteran's left knee scar as being barely visible, and 
measuring one cm. by one cm., though the examiner noted that 
measurement may be inaccurate because the scar was barely 
visible.  The scar was found to be flat, and non tender or 
retracted, and was essentially the same color and texture as 
the surrounding skin.  The Veteran was diagnosed with scar 
as described.

The Veteran's left knee scar is rated utilizing the rating 
criteria found at Diagnostic Code 7802, scars other than on 
the head, face, or neck, that are superficial and that do 
not cause limited motions.  38 C.F.R. § 4.118.  Under 
Diagnostic Code 7802 the only rating available is a 10 
percent rating, but that requires a scar that covers an area 
of 144 square inches (929 sq. cm.) or greater.  Here, the 
barely visible left knee scar has been described as being 
only about one cm. by one cm., or one sq. cm., far short of 
the 929 sq. cm. required to warrant a 10 percent rating.  

Once again, the Board has looked to other rating criteria to 
see if one would provide a compensable rating, but finds 
none.  Diagnostic Code 7800 is for scars on the head, face, 
or neck.  Diagnostic Code 7801 is inapt because that is for 
use only when a scar is deep or causes limited motion, which 
has not been shown here.  Diagnostic Code 7803 is not for 
application because this scar has not been described as 
unstable, and Diagnostic Code 7804 is not for use because it 
has not been described as being painful on examination.  
Diagnostic Code 7805 is also inapt, because it is for use 
only when there is limitation of motion caused by a scar, 
which is not shown here.  As with the eyebrow scar, 
Diagnostic Codes 7806-33 are not for application for the 
same reasons discussed above.  

The Board thus finds that a compensable rating for the 
Veteran's service-connected left knee scar is not warranted 
under any of the applicable rating criteria.  

The Board has also considered whether the Veteran is 
entitled to an additional rating under different diagnostic 
codes for separate and distinct manifestations attributable 
to his injury.  See Esteban, supra; Fanning, supra.  In this 
case, the December 2007 examiner did not indicate that there 
was any separate and distinct manifestation attributable to 
the scar.  Although the Veteran reported that his left knee 
buckled at least on a weekly basis, and had intermittent 
knee pain and swelling, examination showed no tenderness, 
swelling, erythema, increased warmth, or deformity.  
Additionally, the Veteran had painless motion, and x-rays 
were normal.  None of these symptoms or complaints were 
associated with his left knee scar, however.  Again, the 
scar is barely visible and non-tender.  No separate and 
distinct manifestation were diagnosed.  A separate rating is 
therefore not warranted.

The Board also has considered whether the veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance. See 
also VAOPGCPREC 6-96.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected scars is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
scars  with the established criteria found in the rating 
schedule for scars of the face, neck, or head and 
superficial scars shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
scars.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There 
is nothing in the record which suggests that the scars 
markedly impacted his ability to perform his job.  Moreover, 
there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

III.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss and 
psychoses, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  
38 C.F.R. § 3.310(a).  

A.  Coronary artery disease

The Veteran contends that he had a small heart attack while 
in the Navy.  In this regard, the Board notes that the 
Veteran is competent to state that he experienced chest pain 
in service.  However, competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  The diagnosis/assessment that the Veteran's 
chest pain represented a heart attack clearly medical 
expertise, which the Veteran lacks.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (finding that competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Indeed, 
the Veteran's STRs contain no evidence of any complaint or 
treatment related to the heart, and his discharge 
examination reported no heart-related abnormalities.  This 
lack of in-service findings also serves to weigh against the 
credibility of the Veteran's assertions.  The Board does not 
believe that a heart attack or symptoms related to a heart 
attack would not be reported.

Post-service, private medical records indicate that the 
Veteran suffered an acute myocardial infarction in February 
1997, which was about 15 years after discharge from service.  
There is no evidence in the Veteran's private medical 
records that suggests that the Veteran's myocardial 
infarction is in any way related to his military service.  

Here, while there is evidence of a current heart disability, 
as evidenced by his 1997 myocardial infarction, there is no 
credible medical evidence of a related event in service, and 
there is no medical evidence of a nexus between the current 
disability and any in-service disease or injury.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997) (without evidence of 
in-service chronic condition, by definition there can be no 
causal nexus between an in-service injury and a current 
disability).  No medical professional provides any opinion 
that the Veteran's coronary artery disease is related to his 
military service.  Accordingly, absent credible evidence of 
an in-service heart-related event, and absent medical 
evidence of nexus between the Veteran's post-service heart 
disease and his active military service, service connection 
is not warranted, and the claim is denied.  

The Board's finding is further supported by the absence of 
any diagnosis of coronary artery disease until 1997, more 
than 15 years after his discharge from his second period of 
service.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of any heart complaints, symptoms, or 
findings for more than 15 years between the last period of 
active service and his claim for service connection is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.  
In sum, service connection for coronary artery disease is 
not warranted.

B.  Brain aneurysm due to head injury

The Veteran contends that he has a brain aneurysm sustained 
in an in-service head injury that he claims resulted from 
being hit on the head while changing a bearing.  The only 
evidence of an in-service head injury is the September 1981 
laceration above the right eye, the scar for which he is 
service-connected.  The in-service treatment note specified 
that the injury was a one inch laceration for which he 
received three stitches, and made no mention of any other 
injury.  The follow-up treatment note indicates that the 
Veteran returned for suture removal six days after the 
injury, and that the injury was well-healed with no 
infection noted.  Again, the distinction between there being 
findings of a superficial head injury, resulting in a barely 
noticeable scar, and findings of the Veteran suffering a 
brain aneurysm in service is one that requires a medical 
professional's opinion.  See Espiritu.  Put another way, 
while the record shows that the Veteran injured his head 
causing a laceration above the right eye, the Board finds no 
evidence that the Veteran suffered a brain aneurysm in 
service.

Further, post-service treatment records contain no evidence 
of treatment, or even mention, of any brain aneurysm.  The 
Veteran submitted evidence that he contended was evidence of 
head surgery due to brain aneurysm, but that evidence deals 
only with complaints of bilateral epistaxis (nasal bleeding) 
for which he was admitted to a hospital for two days of 
treatment and observation in 2000.  The treatment records 
make no mention of an aneurysm, and do not suggest that his 
bleeding nose was in any way related to his head laceration 
in service.  Again, the diagnosis of brain aneurysm is well 
beyond the competence of the Veteran.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary); see also McLain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (current disability requirement is satisfied when 
a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to 
adjudication of the claim).  In other words, the evidence 
must show either that the Veteran currently has the 
disability for which benefits are being claimed, or that he 
had that disability at some time during the pendency of the 
claim.  

Here, there is no credible evidence whatsoever that the 
Veteran has or has ever had a brain aneurysm, or that his 
2000 epistaxis is related to his military service.  Absent 
evidence of a current aneurysm disability, or evidence of 
any related disability at any time during the pendency of 
this claim, the Veteran's claim for service connection for a 
brain aneurysm is denied.  

C.  Memory loss

The Veteran contends that he has memory loss as a result of 
an in-service head injury.  As already noted, the only head 
injury incurred in service was a one inch laceration above 
the eye, with no other mention of other head injury or 
complaints, including at the time of his discharge 
examination.  Of even of greater import, there was no 
mention of complaints of memory loss.

Post-service treatment records document complaints of memory 
loss, but the memory loss is attributed to PTSD, which, as 
will be shown below, is attributed to a post-service 
industrial accident, and is not service-connected.  

Thus, here we have evidence of a current disability, 
subjective complaint of memory loss.  However, there is no 
credible evidence of an in-service event related to the 
memory loss, and no credible medical evidence of a nexus 
between an in-service event and the current complaint of 
memory loss.  Although the Veteran is service-connected for 
the scar above his right eye, there is no competent medical 
evidence attributing his memory loss to the injury that 
caused the scar.  To the contrary, there is credible medical 
evidence that the complained of memory loss is related to 
his PTSD, which is related to a post-service industrial 
accident.  Accordingly, the Board finds that the criteria 
for award of service connection for the Veteran's claimed 
memory loss have not been met, and the claim is denied.  

D.  Right ear hearing loss

The Veteran contends that he has right ear hearing loss that 
is etiologically related to his military service.  The 
Veteran's STR file contain no complaint of hearing loss.  
The report of the Veteran's discharge examination in January 
1982 reported that his hearing was within normal limits, 
with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
20
5
5
5
5

Speech audiometry was not reported.  

The Veteran has had several hearing tests since leaving 
service.  The first of record is a July 2002 hearing test 
submitted by the Veteran.  The report of the hearing test 
does not identify the facility at which the hearing test was 
conducted, but they are believed to be from a former 
employer where he worked at a junkyard, and are accepted as 
credible evidence.  That report reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
10
LEFT
10
10
5
35
15

Speech audiometry was not reported.  

Another hearing test in October 2003, evidently from the 
same unidentified facility, reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
5
15
45
25

Speech audiometry was not reported.  

The Veteran was also afforded a VA audiological examination 
given in December 2007.  His claims file was reviewed.  The 
Veteran reported to this examiner that he was not exposed to 
acoustic trauma while working as a cook before entering 
service, but did do some rabbit hunting.  He reported that 
he was exposed to noise in service, both in the engine room 
and from aircraft aboard his aircraft carrier.  He averred 
that he wore hearing protection in these environments.  He 
denied exposure to high levels of noise following service, 
though he did report having worked in a junkyard for five 
years after service, operating a shredder, during which he 
reportedly wore hearing protection.  

The December 2007 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
25
LEFT
10
15
15
10
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner reported that the Veteran's hearing was within 
normal limits from 250 to 2000 Hz., and from 4000 to 8000, 
with mild sensorineural hearing loss at 3000 Hz. and good 
word recognition in quiet at a conversational level.  The 
left ear hearing was within normal limits from 250 to 8000 
Hz. with good word recognition in quiet at a conversational 
level.  The examiner's medical opinion was that the 
Veteran's right ear hearing loss was not caused by or a 
result of his military service.  Her rationale was that the 
Veteran's STRs showed no evidence of hearing loss in 
service, that he had normal hearing in both ears on 
discharge from service in 1982, and that his claim of 
service connection for hearing loss did not occur until 25 
years after leaving service.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Here, the medical evidence shows that, based on the evidence 
of the auditory threshold of 40 decibels at 3000 Hz., the 
Veteran has a right ear hearing loss disability as defined 
by VA regulations.  The evidence does not show a left ear 
hearing loss disability.  Thus, there is evidence of a 
current right ear hearing loss disability.  There is also 
credible lay evidence from the Veteran that he was exposed 
to loud noises while serving aboard the training carrier 
Lexington while in service.  However, there is no credible 
medical evidence of a nexus between the Veteran's noise 
exposure in service more than 25 years ago and his current 
right ear hearing loss disability.  To the contrary, the 
only relevant credible medical evidence is that his current 
right ear hearing loss is not etiologically related to his 
military service.  Accordingly, the Board finds that the 
criteria for award of service connection for the Veteran's 
right ear hearing loss disability have not been met, and the 
claim is denied.  

The Board acknowledges that the Veteran is competent to 
testify regarding his right ear hearing loss.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder 
under Jandreau, a disorder that was indicated in the medical 
record to exist years after service, or a finding that one 
disorder is related to another disorder, is not a condition 
capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

In any event, the Board finds that the Veteran's lay 
statements are outweighed by the negative service treatment 
records, post-service treatment records (indicating a 
disorder that began years after service), and the VA medical 
opinion cited above.  The examiner reviewed the Veteran's 
claims file, and conducted a thorough examination, which 
included the Veteran's contentions.  Even when taking into 
account the Veteran's competent and credible contentions of 
his right ear hearing loss, the examiner still opined that 
it was not related to his military service.  She provided a 
well-reasoned rationale for her opinion; there is no medical 
opinion to the contrary.  The Board finds it to be 
particularly significant the Veteran first filed a claim for 
service connection for hearing loss in August 2007, over 
three decades after leaving service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).

In sum, based on a thorough review of the evidence, the 
Board finds that service connection for right ear hearing 
loss is not warranted.




E.  PTSD

The Veteran contends that he has PTSD, with substance abuse, 
that is related to his military service.  In written 
testimony he reported that his claimed stressors consist of 
having been hit on the head and having stitches as a result, 
having been exposed to asbestos aboard ship, having injured 
a knee while breaking up a fight, and an occasion when a 
ship's turbine "almost broke apart."  

Of record are private medical records from the Family 
Therapy Center of Madison, Wisconsin, dated from April to 
July 2006.  The Veteran was seen for complaints related to 
anxiety, depression, insomnia, and alcohol and drug abuse.  
On his initial visit he complained that he needed help, that 
he was totally stressed out, that he didn't sleep, and that 
he was a nervous wreck.  He noted an accident at work three 
years previously in which a propane tank blew up and threw 
him across the room, injuring his right knee.  He complained 
of mental abuse from his foreman.  He espoused increased 
alcohol use.  He complained of having dealt with depression 
his whole adult life, and having lived in a shack for three 
years.  

His examiner, L.DiR., M.D., made a diagnosis utilizing the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnosis was 
alcohol dependence, and depression not otherwise specified 
(NOS); rule out major depressive disorder and PTSD.  Axis II 
(personality disorders and mental retardation) diagnosis was 
deferred.  The Axis III (general medical conditions) 
diagnosis was hypertension, status-post myocardial 
infarction, and back injury with pain.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
moderate to severe symptoms.  The Axis V (global assessment 
of functioning (GAF) score) report was 55.  

An August 2006 VA initial mental health evaluation noted 
that the Veteran reported that his mental health problems 
began in February 2003 when he "got blown up at my job."  
The Veteran reported that a propane tank exploded at work, 
lifting him up and throwing him some distance.  He averred 
that he also sustained a knee injury, and that he could not 
even stand to see the site for six weeks.  He was able to 
stick it out at the job at that recycling company for three 
years, but that, after the explosion he drank heavily to try 
to cope with sleep and startle issues, and had to quit.  He 
reported current symptoms of feeling extremely watchful in 
crowds, and being overwhelmed by noise on a busy street.  He 
reported thinking about the explosion three to five times 
per week.  He reported that he had always been a loner and 
had a hard time trusting people, but that it was somewhat 
worse.  He reported difficulties with irritability, anger at 
his former employer, mixed difficulties with concentration, 
and a memory that was described as so-so.  No mention was 
made of any military stressors.  

The examiner reported that the Veteran's past psychiatry 
history included hospitalizations in the early 90s for dual 
diagnoses of depression and alcohol abuse.  The Veteran also 
reported a recent diagnosis of PTSD by Dr. DiR., and a 
diagnosis of depression at a VA facility.  This treatment 
provider gave no diagnosis.  

The Veteran was afforded a VA PTSD examination in February 
2008.  The examiner noted that the Veteran was being treated 
at VA for chronic alcohol dependence as well as work-related 
PTSD.  The examiner also reported what he described as the 
Veteran's extensive post-military psychosocial adjustment, 
which included several DWIs, more than two dozen disorderly 
conduct arrests, and having had more than 100 jobs since 
being discharged from service.  After reporting the results 
of his mental status examination, the examiner assessed the 
Veteran's claim of PTSD.  The examiner noted that the 
Veteran had two in-service stressors, being hit on the head 
while changing a bearing, and being involved in breaking up 
a fight, that have been conceded by the RO.  However, the 
Veteran reported that he thinks about the head injury 
perhaps once a month, and that he hardly ever thinks about 
the fight incident.  The examiner therefore concluded that 
the Veteran did not meet the criteria for PTSD for 
persistent re-experiencing of the claimed stressors.  He 
also did not meet the criteria for persistent avoidance of 
stimuli associated with the trauma, and does not meet the 
criteria for persistent symptoms of increased arousal due to 
the two stressors that were specified.  Taking all of this 
into account, the examiner concluded that the Veteran did 
not evidence any symptoms of PTSD, nor did he meet any of 
the diagnostic criteria for PTSD in relation to the two 
claimed in-service stressors.  

The DSM-IV Axis I diagnosis was alcohol dependence, chronic 
and severe; history of major depressive disorder; probable 
PTSD due to work related accident in February 2003 as 
documented in the medical record.  Axis II diagnosis was 
personality disorder not otherwise specified probably.  The 
Axis III diagnoses were chronic knee, back, and headache 
pain, as well as history of open heart surgery and 
neurosurgery for cerebral aneurysm.  In Axis IV the examiner 
identified mild to moderate stress due to financial 
difficulties.  The Axis V GAF score was 55.  

VA outpatient treatment records dated through January 2009 
show a diagnosis of PTSD attributed to the Veteran's work 
accident.  

Here, there is evidence of "probable PTSD," and two 
identified and conceded incidents in service.  However, 
there is no credible medical evidence of a nexus between 
these two in-service "stressors" and the "probable PTSD."  
All of the credible medical evidence of record points to the 
inescapable conclusion that, if the Veteran does have PTSD, 
it is related to his post-service industrial accident, and 
not to his military service.  No medical professional 
provides any opinion that the Veteran has PTSD related to 
his military service, nor does the Veteran or his 
representative contend that such opinion exists.

The examiner's opinion is further supported by medical 
records from the Family Therapy Center, which show that the 
Veteran reported work stressors, but not his conceded 
military stressors, and the August 2006 VA initial mental 
health evaluation, which shows that the Veteran himself told 
a VA examiner that his mental problems did not begin until 
his February 2003 post-service industrial accident.  

As to the Veteran's claim that his substance abuse 
difficulties are related to service-connected PTSD, the 
Board notes that the law and VA regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include 
the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); see also 
VAOPGPREC 2-97 (January 16, 1997).  While it is true that 
substance abuse may be service-connected, it may only be 
service-connected where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  Accordingly, since the Veteran claims 
that his substance abuse is related to his PTSD, and since 
he is not service-connected for PTSD, the claim of service 
connection for substance abuse cannot be granted.  

Based on the analysis above, the Veteran's claim for service 
connection for PTSD with substance abuse therefore is 
denied.  

The Board acknowledges the Veteran's contentions that he has 
the claimed disabilities and that they are related to his 
military service.  However, while the Veteran is competent 
as a layperson to describe the symptoms he experiences, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as regards 
diagnosis of medical conditions that are not patently 
obvious (such as a broken leg) or to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the 
Veteran's own assertions as to the etiology of his claimed 
disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the 
basis of the above analysis, and after consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have coronary artery disease, a brain 
aneurysm, memory loss, right ear hearing loss, or PTSD, that 
are traceable to disease or injury incurred in or aggravated 
during active military service.  

	


ORDER

Entitlement to a higher initial evaluation for a right 
eyebrow scar, evaluated as 10 percent disabling from 
November 30, 2006, is denied. 

Entitlement to an initial compensable evaluation for 
service-connected left knee scar is denied.  

Entitlement to service connection for coronary artery 
disease (CAD), status-post coronary artery bypass grafting 
(claimed as a heart condition), is denied.  

Entitlement to service connection for a brain aneurysm due 
to head injury is denied.  

Entitlement to service connection for memory loss due to 
head injury is denied.  

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for posttraumatic stress 
disorder with substance abuse is denied.    



________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


